DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 01/13/2022 following the Non-Final Rejection of 09/17/2021. claims 1, 4-5, 11, and 14 were amended; claims 2-3, and 7 were cancelled. Claims 1, 4-6, 8-19 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/13/2022, with respect to claims rejected under 35 USC § 112 have been fully considered and are persuasive.  The rejections of 09/17/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/13/2022, with respect to claims rejected under 35 USC § 102 and 103 have been fully considered and are persuasive.  The rejections of 09/17/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an 
Authorization for this examiner’s amendment was given in an interview with Steven Benintendi (Reg. No. 56297) on 03/01/2022.

The application has been amended as follows: 
In the Claims
	Regarding Claim 14 at lines 4-5, “mounting at least one centralising device to a receptor block of a lightning protection system to form a receptor assembly;” has been amended to read “mounting at least one centralising device to the [[a]] receptor block of a lightning protection system to form a receptor assembly, the at least one centralising device comprising a foam compound and having a compressed state and an uncompressed state;”

	The Examiner amendment above was made to amend claim 14 enough to differentiate it from the prior art of record in a similar manner to claim 1 as well as to improve consistency in the claim language.

Allowable Subject Matter
Claims 1, 4-6, and 8-19 and allowed.

The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        

/W.L.F./Examiner, Art Unit 3745